THE THIRTEENTH COURT OF APPEALS

                                        13-21-00288-CV


 Castine McIlhargey and Jody McIntyre, Individually, and Derivatively on Behalf of A+
                           Pro Recovery and Towing, LLC
                                         v.
Erik M. Hager, Jason Rios, Eduardo Pena, Joanna Pena, and South Padre Towing and
                                  Recovery, LLC


                                      On Appeal from the
                       107th District Court of Cameron County, Texas
                         Trial Court Cause No. 2020-DCL-03294-A


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellants filed

affidavits of inability to pay costs.

       We further order this decision certified below for observance.

April 28, 2022